Third District Court of Appeal
                                State of Florida

                        Opinion filed September 18, 2015.
                              ________________

                                No. 3D15-1854
                          Lower Tribunal No. 11-28790
                              ________________


                               Candice Wolfson,
                                    Petitioner,

                                        vs.

                               Howard Wolfson,
                                   Respondent.

     A Petition for Writ of Certiorari to the Circuit Court for Miami-Dade
County, Stanford Blake, Judge.

      Sandy T. Fox (Aventura), for petitioner.

       Sidweber & Weintraub and Karen B. Weintraub and Robert W. Sidweber
(Fort Lauderdale), for respondent.

Before WELLS, SHEPHERD and LOGUE, JJ.

         ON MOTION FOR REHEARING AND CLARIFICATION

      SHEPHERD, J.

      Howard Wolfson’s motion for rehearing of this Court’s opinion issued

September 9, 2015, is denied. His motion for clarification is granted.
       In our opinion, we determined “the trial court departed from the essential

requirements of law by temporarily modifying the child’s parenting plan without

a full hearing in which the mother was permitted to present her case,” and

“quash[ed] the order under review.” (Emphasis added.) The order under review

was the July 27, 2015, order which temporarily modified the parties’ previously

mediated and court-ratified parenting plan providing for equal timesharing. We

therefore “remand[ed] the case to the trial court to promptly reconsider the issue of

the mother’s supervised visitation.” In so doing, we ordered the trial court to

provide Mrs. Wolfson, without delay, an opportunity to be heard on Mr. Wolfson’s

emergency request for temporary relief until such time as the trial court could

schedule a full evidentiary hearing on the parties’ cross petitions for permanent

modification of the parenting plan.

      Because we recognize that the parties’ child has been living with his father

since December 2014, and we are reluctant to further disrupt these arrangements,

we uphold the trial court’s decision to maintain the status quo.           However,

supervised visitation should only continue until such time as, after hearing from

Mrs. Wolfson, the trial court decides Mr. Wolfson’s emergency motion for

temporary relief.

      So ordered. This opinion shall take effect immediately.




                                         2